Citation Nr: 1701144	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  13-01 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an initial rating in excess of 10 percent for a cervical spine disability.

3.  Entitlement to an initial rating in excess of 10 percent for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from September 2000 to September 2005.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2016, the Veteran testified during a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


REMAND

In March 2007, the Veteran underwent a sleep study at a private treatment facility.  The interpretation of the sleep study revealed moderately frequent apneas and hypopneas in sleep consistent with moderate obstructive sleep apnea.  In November 2012, the Veteran had a sleep consult at a VA facility.  The VA treatment provider noted the prior diagnosis of obstructive sleep apnea but also noted that the prior Apnea-Hypopnea Index was only 6.  It was further noted that the Veteran had lost 25 pounds; for those reasons, the VA examiner felt that the Veteran was most likely not suffering from obstructive sleep apnea but rather insomnia.  Notably, the VA treatment provider did not order a sleep study.  The Veteran has not undergone a VA examination concerning the claim for service connection for sleep apnea.  In light of the conflict between the March 2007 private treatment record and the November 2012 VA treatment record, the Board finds that the Veteran should be provided a VA examination that includes a sleep study for an opinion regarding the claimed sleep apnea.  McLendon v. Nicholson, 20 Vet App. 79 (2006).

Concerning the claims for increased ratings, at the January 2016 Board hearing, the Veteran and representative specifically argued that the Veteran's cervical and lumbar spine disabilities had increased in severity since the most recent VA examination.  Where the evidence of record does not indicate the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2016).  Therefore, after obtaining updated treatment records, the Veteran should be scheduled for VA examinations of the cervical and lumbar spine disabilities.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary authorization from the Veteran, obtain all of outstanding treatment records.  All attempts to locate records must be documented in the claims file.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of claimed sleep apnea.  The examiner must review the claims file and should note that review in the report.  All tests and studies deemed necessary by the examiner must be performed, to specifically include a sleep study.  Based on a review of the claims file and the clinical findings of the examination, the examiner is requested to offer an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran has sleep apnea that was incurred or aggravated as a result of active service.  The examiner should also opine whether it is at least as likely as not (50 percent or greater probability) that sleep apnea is due to or the result of, or aggravated by, a service-connected psychiatric disability.  A complete rationale must be given for all opinions and conclusions.

3.  Schedule the Veteran for VA orthopedic and neurological examinations, by an appropriate physician.  The examiner must review the claims file and should note that review in the report.  All indicated tests and studies should be accomplished, and all clinical findings must be reported in detail.  The examiner should state all examination findings, with the rationale for the comments and opinions expressed.  

(a)  The physician must identify the existence, and frequency or extent, as appropriate, of all neurological symptoms associated with the cervical and lumbar spine disabilities, to include radiculopathy. 

(b)  Concerning any neurological findings, the examiner should state what nerve is affected and whether there is complete or incomplete paralysis of the nerve.  If incomplete paralysis is present, the examiner should provide an opinion as to whether it is mild, moderate, moderately severe, or severe, and should state whether there are sensory, motor, or strength loss manifestations.

(c)  The physician must conduct range of motion testing of the cervical and thoracolumbar spine, expressed in degrees.

(d)  The examiner should provide ranges of cervical and thoracolumbar spine motion with specific findings as to whether there is objective evidence of pain on motion, weakened motion, excess motion, fatigability, or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences functional loss of the cervical and thoracolumbar spine due to pain or any of the other symptoms noted above during flare-ups or with repeated use.  To the extent possible, the examiner should express any additional functional loss in terms of additional degrees of limited motion.

(e)  If muscle spasm or guarding is present, the examiner should state whether it is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

(f)  The physician should comment as to the existence and frequency of any incapacitating episodes, periods of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.  If the Veteran has incapacitating episodes associated with the cervical and lumbar spine disabilities, the examiner should specify their frequency and duration.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




